Case 6:20-cr-00078-PGB-DCI Document 48 Filed 11/11/20 Page 1 of 1 PageID 170




  November 11, 2020

  Judge Paul Byron
  District Judge
  Orlando, Florida

  Dear Judge Byron,

  I have known Max Chambers for over six years now and have found him to
  be passionate about learning new skills and engineering new and useful
  products. He has worked for me at my business on several projects and was
  always insightful, eager to work and punctual.


  As for the situation he is currently in, I believe he was focused on whether
  he “could” create the build, not whether he “should” create it. My hope for
  Max is that he can return to school and get his degree. He has such
  potential; I cannot wait to see what great things he will invent. I would hate
  to see his life negatively affected because of a youthful lack of foresight.


  Thank you for your consideration.



  Greg Schroeder
  Owner/Operator
  Breakfree Technologies LLC
  greg@breakfreetechnologies.com




                      222 S Shade AV       Phone: 941 316-0981
                   Sarasota, FL 34337      Website: breakfreetechnologies.com
